Present:    All the Justices

ROBERT COURTLAND MOATES
                     OPINION BY JUSTICE ROSCOE B. STEPHENSON, JR.
v. Record No. 960933
                                      January 10, 1997
JOHN W. HYSLOP, ET AL.

            FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                       Timothy J. Hauler, Judge


     In this medical malpractice action, the patient-plaintiff

alleged that the physician-defendant (1) failed to inform him of

the risks attendant to the medical procedure involved, and (2)

failed to give him any discharge instructions.   The issue in this

appeal is whether the patient was required to present expert

testimony to show whether and to what extent such information

should have been disclosed by the physician to the patient.
                                  I

     Robert Courtland Moates filed a motion for judgment against

John W. Hyslop, M.D., and others, seeking damages for injuries

Moates allegedly sustained as a result of Hyslop's negligence.

Moates claimed, inter alia, that Hyslop negligently failed to

provide him with adequate preoperative and postoperative

information and that such failure proximately caused his

injuries.   Hyslop filed a motion for summary judgment based upon

responses to requests for admissions, and, by final order entered

February 7, 1996, the trial court sustained the motion and

granted summary judgment in favor of Hyslop.   The trial court

ruled that Moates was required to provide expert testimony in

order to establish a prima facie case of negligence.   We awarded

Moates this appeal.
                                II

     The record contains a written statement of facts, filed

pursuant to Rule 5:11(c).   In 1991, Moates was having severe and

recurrent pain in his chest, abdomen, and upper back.    Moates

went to his family doctor, Kevin A. Keller, M.D.   Dr. Keller

diagnosed the cause of Moates' problem as either an inflamed

gallbladder or gallstones and made arrangements for Moates to be

seen by Hyslop, a general surgeon affiliated with Surgical

Associates of Richmond, Inc.
     Hyslop examined Moates and discussed generally the risks

inherent in the performance of a laparoscopic cholecystectomy, a

less invasive surgical excision of the gallbladder.   Hyslop,

however, did not discuss with Moates the option of conventional

surgery.   Hyslop has admitted that at no time did he inform

Moates that the carbon dioxide that would be used to inflate

Moates' abdomen could leak into his scrotum causing great

swelling or that a deep vein thrombosis could result from the

insufflation.

     On October 2, 1991, Hyslop performed a laparoscopic

cholecystectomy on Moates at Johnston-Willis Hospital.   During

the surgery, carbon dioxide escaped into Moates' scrotum causing

it to swell "to a huge and painful size." 1

     1
      Moates conceded that he had no expert witness to show that
the surgery was performed improperly. Therefore, his claim that
Hyslop negligently performed the surgery was stricken and
dismissed and is not a subject of this appeal.



                               - 2 -
     Moates claims that, before he was discharged from the

hospital, neither he nor his wife was given any instructions by

Hyslop regarding postoperative care.    Hyslop has no recollection

of what he told Moates, but he assumes that he gave Moates the

usual discharge instructions.

     Moates developed a deep vein thrombosis in his right leg.

As a result, he is unable to perform his work as a gunsmith to

the same extent that he could prior to the surgery because his

work requires constant standing.
     Dr. Keller has given his professional opinion that Moates'

swollen scrotum and subsequent deep vein thrombosis were caused

by the insufflation.

                                III

     In granting summary judgment, the trial court relied upon

Bly v. Rhoads, 216 Va. 645, 222 S.E.2d 783 (1976), an informed

consent case.   The physician-defendant in Bly had performed a

hysterectomy on Bly.   Following the surgery, Bly developed

complications, and further hospitalization and surgery were

required to correct her problems.

     Bly sued her doctor, claiming, inter alia, that the doctor
failed to give her sufficient information to make an informed

choice about her treatment.   Specifically, Bly claimed that the

doctor failed to advise her that there were alternatives to the

surgery and to explain to her the risks involved in a

hysterectomy.   Id. at 645-47, 222 S.E.2d at 784-85.




                                - 3 -
        In Bly, we adopted the rule that, in order for a patient to

recover against the physician for failure to adequately inform

the patient of the alternatives to and the risks of a particular

treatment, the patient is required "to show by qualified medical

experts whether and to what extent information should be

disclosed."     Id. at 650-51, 222 S.E.2d at 787.   We also said,

however, that we could "envision situations, albeit relatively

infrequent, where from ordinary human knowledge and experience

the necessity of disclosure is so obvious that expert testimony

should not be required."     Id. at 650, 222 S.E.2d at 787.     Moates

contends that this statement in Bly applies to the facts of his

case.    We do not agree.

        With respect to the issue of informed consent, we think the

facts in Bly and those in the present case are indistinguishable,

and, therefore, the rule in Bly controls.     Consequently, we

conclude that the trial court correctly ruled that Moates was

required to show by qualified medical experts whether and to what

extent information should have been disclosed to him by Hyslop

prior to the surgery.    Moates did not have an expert in the field

of laparoscopic cholecystectomy surgery, and, therefore, he could

not pursue the claim.

                                  IV

        As previously stated, Moates also claimed that Hyslop

negligently failed to give him any postoperative instructions.

The trial court, relying on the Bly rationale, likewise granted



                                 - 4 -
summary judgment in favor of Hyslop, ruling that Moates was

required to establish Hyslop's negligence by qualified expert

testimony. 2

       The record before us suggests that Hyslop did not give

Moates any postoperative instructions, and, following the

operation, Moates developed a deep vein thrombosis in his right

leg.       Moates argues that "[i]t doesn't take an expert to

establish that Moates should have been given discharge

instructions."      We agree that it should be obvious, even to a lay

person, that a physician who has performed major surgery has a

duty to give his patient postoperative instructions and that the

physician's failure to give any instructions constitutes
negligence per se.       This, however, is only a part of the

equation.      Moates also has the burden of proving not only that

Hyslop was negligent but also that Hyslop's negligence was the

proximate cause of his injury.      To establish causation, Moates

was required to produce qualified expert testimony about what

instructions should have been given to him and that Hyslop's

failure to give such instructions proximately caused Moates' deep

vein thrombosis.      Consequently, we hold that the trial court did

not err in granting summary judgment in favor of Hyslop on this
       2
      The trial court established a cut off date for the parties
to identify their expert witnesses. Moates named Dr. Keller as
his expert, but the court, by an order entered January 5, 1996,
ruled that Dr. Keller was not qualified to testify on "the
standard of care issue applicable to a general surgeon." Moates
did not request leave to identify another expert and has not
appealed this ruling.




                                   - 5 -
claim.

                                V

     Accordingly, we will affirm the trial court's judgment.

                                                        Affirmed.




                              - 6 -